UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6160



MICHAEL DUCHELLE GREEN,

                                              Plaintiff - Appellant,

          versus


MECKLENBURG COUNTY JAIL,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-754-3)


Submitted:   July 27, 2005                  Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Duchelle Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael Duchelle Green appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed under the Federal Tort Claims Act and

also construed under 42 U.S.C. § 1983 (2000).            For the first time

on appeal, Green alleges that he sustained an injury from a fall

that could have been avoided had he received adequate medical care

for his back.     Green did not make this allegation in his complaint

filed with the district court. Arguments not properly presented to

the district court cannot be raised for the first time on appeal.

See   Muth   v.   United   States,   1   F.3d   246,   250   (4th   Cir.1993).

Accordingly, we affirm the order of the district court.              See Green

v. Mecklenburg County Jail, No. CA-04-754-3 (E.D. Va. Jan. 21,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -